Citation Nr: 1036713	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  05-32 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1. Restoration of 20 percent evaluation for residuals of right 
knee strain with instability currently assigned a noncompensable 
rating.  

2. Entitlement to a rating in excess of 10 percent for residuals 
of right knee anterior cruciate ligament (ACL) tear with 
limitation of motion and pain.  


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


WITNESSES AT HEARING ON APPEAL

Appellant and C.E.W.



ATTORNEY FOR THE BOARD

Emily L. Tamlyn


INTRODUCTION

The Veteran served on active military duty from November 1995 to 
November 2001.  

This matter comes before the Board of Veterans Appeals (Board) on 
appeal from a March 2005 rating decision by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In that decision the RO increased a previous 
10 percent evaluation for residuals of right knee strain to 
20 percent, effective from November 3, 2004.  

In an August 2005 rating decision, a separate 10 percent rating 
was assigned for residuals of ACL tear with limitation of motion 
and pain of the right knee from November 3, 2004.  Since 
perfecting his appeal, the Veteran received a temporary 
100 percent evaluation from November 15, 2005 to January 1, 2006, 
following right knee medial meniscectomy patellar tendon ACL 
reconstruction.  In an October 2007 rating decision, the 
evaluation for right knee strain with instability was reduced to 
a noncompensable evaluation, while his separate evaluation for 
right knee residuals of an ACL tear with limitation of motion and 
pain was confirmed and continued as 10 percent disabling.  

The Veteran testified before the undersigned at a May 2008 Board 
hearing.  A copy of the transcript has been associated with the 
file.  

In March 2009, this claim was remanded so VA treatment records 
and private emergency room treatment records could be obtained.  
The Veteran was also to receive a new VA examination.  The claims 
file reflects that the private emergency room records were not 
obtained.  As a result, this claim is being remanded.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.  


REMAND

The March 2009 remand instructions stated that RO should obtain 
private emergency room treatment records dated in April or May 
2008 (and mentioned at the May 2008 hearing on pages 15 to 17) 
with any assistance from the Veteran.  In April 2009, a letter 
was sent to the Veteran asking him to complete an authorization 
and consent form for each health care provider.  He was notified 
that he would be assisted in obtaining evidence for his claim.  

In May 2009, the Veteran completed the authorization and consent 
form and listed twelve different sources for medical records; 
some sources were listed on an attached sheet.  Most of the 
sources were from Department of Defense facilities from the 
Veteran's time in service (not the time period on appeal) or VA 
facilities.  The VA treatment records are in the file.  The 
Veteran also listed treatment at Jackson County Hospital from 
2007 to 2009 and Jackson County Therapy Center from 2006.  The 
file reflects that information from these sources was not 
requested.  

On remand, the RO should request the Veteran's medical records 
from Jackson County Hospital from 2007 to 2009 and Jackson County 
Therapy Center from 2006, with any assistance necessary from the 
Veteran.  

Compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of law 
when it fails to assure compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  


Accordingly, the case is REMANDED for the following action: 

1.  With any necessary assistance from the 
Veteran, request the Veteran's records from 
Jackson County Hospital from 2007 to 2009 and 
Jackson County Therapy Center from 2006.  

2.  After the above has been completed, re-
adjudicate the issues on appeal, taking into 
consideration all evidence added to the file 
since the most recent VA adjudication.  If 
the issue on appeal continues to be denied, 
provide a supplemental statement of the case 
to the Veteran and his representative.  Give 
the Veteran an appropriate opportunity to 
respond.  Then return the case to the Board 
for appellate review.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).  

